JUDGMENT

PER CURIAM.
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the judgment of the District Court be affirmed. Fowler has alleged facts that, even if true, do not show he “opposed any practice made an unlawful employment practice” by Title VII. See 42 U.S.C. § 2000e-3(a). Fowler therefore did not establish a prima facie case of retaliation under Title VII. Fowler’s accusations against his supervisor plainly did not constitute opposition.
Fowler argues that the district court should not have entertained a summary judgment motion after the deadline imposed by the scheduling order. There is no indication that the district court abused its discretion in deciding that it was “in the interest of justice” to do so. Fowler argues — and defendants concede — that the DCHRA claims are not time-barred. Those claims nevertheless fail because Fowler did not engage in a protected activity.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.